       Case 1:20-cv-00839-EPG Document 20 Filed 11/16/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     ARTHUR TORRES,                                       Case No. 1:20-cv-00839-EPG (PC)
12
                                           Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                    REQUEST FOR EXTENSION OF TIME TO
                   v.                                 FILE REPSONSIVE PLEADING
14
                                                          (ECF No. 19)
15   DANIEL MAY, et al.,
16                                      Defendants.
17

18        The Court has read and considered Defendants’ request for an extension of time. Good

19   cause appearing, the Court shall grant the request. Defendants have an additional 18 days, up to

20   and including December 4, 2020, to file their responsive pleading.

21
     IT IS SO ORDERED.
22

23      Dated:     November 16, 2020                            /s/
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
